 1   J. Stephen Peek, Esq.
     Nevada Bar No. 1758
 2   Jessica E. Whelan, Esq.
     Nevada Bar No. 14781
 3   Ryan A. Semerad, Esq.
     Nevada Bar No. 14615
 4   HOLLAND & HART LLP
     9555 Hillwood Drive, Second Floor
 5   Las Vegas, Nevada 89134
     Tel: (702) 669-4600
 6   Fax: (702) 669-4650
     speek@hollandhart.com
 7   jewhelan@hollandhart.com
     rasemerad@hollandhart.com
 8
     Attorneys Pro Bono Publico
 9   for Edward Finley

10                           UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA
12
     EDWARD FINLEY,                                    Case No. : 2:10-cv-01782-JCM-VCF
13
                          Plaintiff,
14
     vs.                                               STIPULATION AND ORDER TO
15                                                     VACATE ALL DEADLINES PENDING
     HOWARD SKOLNIK, et al.,                           SETTLEMENT
16
                          Defendants.
17

18                                           STIPULATION

19           Plaintiff Edward Finley, by and through his counsel of record, Holland & Hart LLP, and

20   Defendants, by and through their counsel of record, the State of Nevada Office of the Attorney

21   General, hereby stipulate and agree as follows:

22           1.     The parties have reached a settlement in principle of the pending issues in the

23   above-captioned matter.

24           2.     The discovery cutoff in this matter is currently May 13, 2019.

25           3.     The Parties hereby stipulate and agree to vacate the discovery deadline and any

26   outstanding deadlines while they pursue formalizing their settlement agreement.

27   ///

28   ///

                                                Page 1 of 2
     12454070_1
 1           4.     This stipulation to vacate deadlines pending the outcome of settlement is sought

 2   in good faith and not for delay and the parties respectfully request that the Court grant an order.

 3   DATED May 6, 2019.                                  DATED May 6, 2019.

 4

 5   /s/ Ryan Semerad      __________________           /s/ Matthew Feeley______________
     J. Stephen Peek, Esq.                              Aaron D. Ford
 6   Jessica E. Whelan, Esq.                            Nevada Attorney General
     Ryan A. Semerad, Esq.                              Matthew Feeley
 7   HOLLAND & HART LLP                                 Deputy Attorney General
     9555 Hillwood Drive, Second Floor                  Office of the Nevada Attorney General
 8   Las Vegas, Nevada 89134                            Bureau of Litigation, Public Safety Division
     Pro Bono Counsel for Plaintiff                     555 East Washington Avenue, Suite 3900
 9                                                      Las Vegas, Nevada 89101

10                                                      Attorney for Defendants Howard Skolnik,
                                                        Greg Cox, Brian Williams, William Tate,
11                                                      Clarence King, Lavert Taylor, Tanya Hill,
                                                        Renee Baker, Lieutenant Heidt, Jerry Howell,
12                                                      Vincent Hain, Mary Henry, C.O. Barry, C.O.
                                                        Malay, Ronald E. Oliver, Myles A.
13                                                      Etcheberry, Michael D. Woodruff, and C.O.
                                                        D. Sanchez
14

15
                                                  ORDER
16
                                                   IT IS SO ORDERED:
17

18
                                                   UNITED STATES MAGISTRATE JUDGE
19                                                 DATED: ________________________________

20                                                             May 6, 2019

21

22

23

24

25

26

27

28

                                                 Page 2 of 2
     12454070_1
